J-A05007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: H.C., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: H.H., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1243 MDA 2021

                Appeal from the Order Entered August 31, 2021
    In the Court of Common Pleas of Susquehanna County Orphans' Court at
                           No(s): Adopt-019-2019


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                       FILED: JUNE 17, 2022

        Appellant, H.H., (“Mother”) appeals from the August 31, 2021 order

terminating her parental rights pursuant to Section 2511 of the Adoption Act,

23 Pa.C.S.A. §§ 2101-2938, to her dependent child, H.C., who was born in

December 2010. We affirm.

        This Court previously summarized the procedural history as follows:

        On August 21, 2019, Susquehanna County Services for Children
        and Youth (“SCSCY”) filed a petition for involuntary termination of
        Mother's parental rights to H.C. (“termination petition”) pursuant
        to 23 Pa.C.S.A. §§ 2511(a)(1), (a)(2), (a)(5), and (b).[FN2] On
        September 28, 2020, Mother executed a consent to adoption in
        which she agreed to the voluntary termination of her parental
        rights to, and adoption of, H.C. SCSCY petitioned the trial court
        to confirm Mother's consent to voluntary termination of her
        parental rights and adoption on November 5, 2020. On January
        15, 2021, the trial court found that Mother wished to revoke her
        consent to voluntary termination of parental rights and adoption,
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A05007-22


      and the trial court entered an order granting Mother's motion to
      revoke her consent and ordered that the matter proceed with an
      involuntary termination hearing.

         [Footnote 2] A review of the certified record reveals that
         the parental rights of J.C., the child's biological father,
         (“Father”) were involuntarily terminated by trial court order
         dated September 30, 2020, and entered October 5, 2020.
         Father did not appeal the order terminating his parental
         rights and he is not a party to this appeal.

      The trial court conducted an involuntary termination hearing
      virtually via advanced communication technology due to the
      COVID-19 global pandemic on March 1, 2021, March 23, 2021,
      June 30, 2021, and August 13, 2021, and conducted a
      person-to-person in-camera review of the child on July 1, 2021,
      at which only the child and guardian ad litem were present by
      stipulation of the parties. On August 23, 2021, the trial court
      entered an order terminating Mother's parental rights to H.C. On
      August 31, 2021, the trial court entered an amended order
      terminating Mother's parental rights to H.C. that included a
      correction as to Father's last name.

In re H.C., 2022 WL 816984, at *1 (Pa. Super. Mar. 18, 2022) (unpublished

memorandum) (footnote 2 in original; record citations and footnote 3

omitted). On appeal, this Court was unable to conduct a meaningful appellate

review of the August 31, 2021 amended order terminating Mother’s parental

rights to H.C. because the trial court’s order lacked an analysis with reference

to the certified record. Id. at *7. We remanded the matter to the trial court

in order that the trial court could file a comprehensive Rule 1925(a) opinion

analyzing the applicable law and the facts of the case. Id. The trial court

filed a supplemental Rule 1925(a) opinion on April 7, 2022. Mother filed a

response to the trial court’s supplemental opinion with this Court on April 21,

2022, and SCSCY filed its response with this Court on May 6, 2022. Having


                                     -2-
J-A05007-22



received the trial court’s supplemental Rule 1925(a) opinion and the parties’

responses, we address the merits of Mother’s appeal.

     Mother raises the following issues for our review:

     [1.]   Did the trial court err [or] abuse its discretion in terminating
            the parental rights of [Mother], where [SCSCY] failed to
            present sufficient evidence to satisfy the elements of 23
            Pa.C.S.A. § 2511(a)(2) or [another] section not specifically
            mentioned in the trial court's [August 31, 2021] amended
            order?

     [2.]   Did the trial court err or abuse its discretion in terminat[ing]
            the parental rights of [Mother], where [SCSCY] failed to
            present sufficient evidence to establish that termination was
            in the best interest of H.C., [pursuant to 23 Pa.C.S.A.
            § 2511(b)]?

     [3.]   Whether the trial court erred as a matter of law [or]
            manifestly abused its discretion by not sufficiently stating
            with specificity [and] reference to the record its basis for
            terminating [Mother’s] parental rights [pursuant to 23
            Pa.C.S.A. § 2511(a)(2) and (b)]?

     [4.]   Whether the trial court erred as a matter of law [or]
            manifestly abused its discretion in determining whether
            [SCSCY] presented sufficient evidence to satisfy the
            grounds for termination of [Mother’s] parental rights under
            23 Pa.C.S.A. § 2511(a)(2) or [another] section not
            specifically mentioned in the trial court's [August 31, 2021]
            amended order?

     [5.]   Even if [this Court] determines [SCSCY] presented sufficient
            evidence to satisfy the grounds for termination of [Mother’s]
            parental rights under 23 Pa.C.S.A. § 2511(a)(2) of the
            Adoption Act or [another] section not specifically mentioned
            in the trial court's [August 31, 2021 amended] order,
            [whether] the trial court nevertheless erred as a matter of
            law [or] manifestly abused its discretion in determining
            termination of [Mother’s] parental rights [was] in the best
            interests of [H.C., pursuant to 23 Pa.C.S.A. § 2511(b)]?




                                      -3-
J-A05007-22



Mother’s Brief at 7-8 (extraneous capitalization omitted).1

       In matters involving involuntary termination of parental rights, our

standard of review is well-settled.

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
       2012). “If the factual findings are supported, appellate courts
       review to determine if the trial court made an error of law or
       abused its discretion.” Id. “A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill will.” Id. The
       trial court’s decision, however, should not be reversed merely
       because the record would support a different result. Id. at 827.
       We have previously emphasized our deference to trial courts that
       often have first-hand observations of the parties spanning
       multiple hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
       2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (original brackets omitted). “[T]he

trial court is free to believe all, part, or none of the evidence presented, and

is likewise free to make all credibility determinations and resolve conflicts in

the evidence.” In re Q.R.D., 214 A.3d 233, 239 (Pa. Super. 2019) (citation

omitted). “If competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.” In re B.J.Z.,

207 A.3d 914, 921 (Pa. Super. 2019) (citation omitted).




____________________________________________


1 The fourth and fifth issues raised by Mother on appeal are duplicative of the
first and second issues raised by Mother, respectively.


                                           -4-
J-A05007-22



      The termination of parental rights is guided by Section 2511 of the

Adoption Act, which requires a bifurcated analysis of the grounds for

termination followed by an assessment of the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the [trial]
      court must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the parent.
      The party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the [trial]
      court determines that the parent’s conduct warrants termination
      of his or her parental rights does the [trial] court engage in the
      second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

B.J.Z., 207 A.3d at 921 (citation omitted).        We have defined clear and

convincing evidence as that which is “so clear, direct, weighty, and convincing

as to enable the trier[-]of[-]fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” In re Z.P., 994 A.2d

1108, 1116 (Pa. Super. 2010) (citation omitted).       A child has a right to a

stable, safe, and healthy environment in which to grow, and the “child's life

simply cannot be put on hold in the hope that the parent will summon the

ability to handle the responsibilities of parenting.” In re I.J., 972 A.2d 5, 9

(Pa. Super. 2009).

      Sections 2511(a) provides, in pertinent part, as follows:

              § 2511. Grounds for involuntary termination


                                      -5-
J-A05007-22


     (a)   General rule.--The rights of a parent in regard to a child
           may be terminated after a petition filed on any of the
           following grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect
           or refusal cannot or will not be remedied by the parent.

                                     ...

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency for a period of at least six months, the
           conditions which led to the removal or placement of the
           child continue to exist, the parent cannot or will not
           remedy those conditions within a reasonable period of
           time, the services or assistance reasonably available to
           the parent are not likely to remedy the conditions which
           led to the removal or placement of the child within a
           reasonable period of time and termination of the parental
           rights would best serve the needs and welfare of the
           child.

23 Pa.C.S.A. § 2511(a)(1), (2) and (5).

        In order to terminate parental rights pursuant to 23
        Pa.C.S.A. § 2511(a)(2), the following three elements must
        be met: (1) repeated and continued incapacity, abuse,
        neglect[,] or refusal; (2) such incapacity, abuse, neglect[,]
        or refusal has caused the child to be without essential
        parental care, control or subsistence necessary for his[, or
        her,] physical or mental well-being; and (3) the causes of
        the incapacity, abuse, neglect[,] or refusal cannot or will not
        be remedied.



                                     -6-
J-A05007-22


     In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.
     2003) (citation omitted). “The grounds for termination due to
     parental incapacity that cannot be remedied are not limited to
     affirmative misconduct. To the contrary, those grounds may
     include acts of refusal[,] as well as incapacity to perform parental
     duties.” In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002)
     (citations omitted).

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015).

     Unlike subsection (a)(1), subsection (a)(2) does not emphasize a
     parent's refusal or failure to perform parental duties, but instead
     emphasizes the child's present and future need for essential
     parental care, control[,] or subsistence necessary for his physical
     or mental well-being. Therefore, the language in subsection
     (a)(2) should not be read to compel courts to ignore a child's need
     for a stable home and strong, continuous parental ties, which the
     policy of restraint in state intervention is intended to protect. This
     is particularly so where disruption of the family has already
     occurred and there is no reasonable prospect for reuniting it.

Z.P., 994 A.2d at 1117 (citation omitted).

     A child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely passive
     interest in the development of the child. Thus, this [C]ourt has
     held that the parental obligation is a positive duty which requires
     affirmative performance. This affirmative duty encompasses
     more than a financial obligation; it requires continuing interest in
     the child and a genuine effort to maintain communication and
     association with the child. Because a child needs more than a
     benefactor, parental duty requires that a parent exert himself[, or
     herself,] to take and maintain a place of importance in the child's
     life.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citation, original

quotation marks, and original paragraph formatting omitted), appeal denied,

872 A.2d 1200 (Pa. 2005).




                                     -7-
J-A05007-22



“[W]hen a parent has demonstrated a continued inability to conduct his [or

her] life in a fashion that would provide a safe environment for a child, whether

that child is living with the parent or not, and the behavior of the parent is

irremediable as supported by clear and competent evidence, the termination

of parental rights is justified.” Z.P., 994 A.2d at 1118 (citation omitted). “A

parent's vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous.” Id. (citation and original quotation marks omitted).

      Section 2511, in “permitting the termination of parental rights[,]

outlines certain irreducible minimum requirements of care that parents must

provide for their children, and a parent who cannot or will not meet the

requirements within a reasonable time following intervention by the state may

properly be considered unfit and have his [or her] parental rights terminated.”

Id. (citation and original quotation marks omitted).

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his [or her]
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one's parental responsibilities while
      others provide the child with the child's physical and emotional
      needs.

Id. at 1119 (citation and original brackets omitted).

      Termination of parental rights under Section 2511(a)(5) requires
      that: (1) the child has been removed from parental care for at

                                      -8-
J-A05007-22


      least six months; (2) the conditions which led to removal and
      placement of the child continue to exist; and (3) termination of
      parental rights would best serve the needs and welfare of the
      child.

In re C.B., 230 A.3d 341, 348 (Pa. Super. 2020), appeal denied, 234 A.3d

410 (Pa. 2020). In considering whether the conditions which led to removal

and placement of the child continue to exist, courts should consider whether

the parent cannot or will not remedy the conditions within a reasonable period

of time and whether the services reasonably available to the parent are

unlikely to remedy the conditions within a reasonable period of time. M.E.P.,

825 A.2d at 1273. In contrast to termination under Section 2511(a)(2), which

addresses situations where remedial aid by an agency is not required,

termination under Section 2511(a)(5) elevates consideration of the services

provided to the parent by an agency and the likelihood that such services will

remedy the conditions which let to the child’s removal. In re A.S., 11 A.3d

473, 481-482 (Pa. Super. 2010).

      Once the trial court determines that involuntary termination of parental

rights is warranted under Section 2511(a), the trial court is required to engage

in an analysis pursuant to Section 2511(b) to determine whether termination

is in the best interests of the child. Section 2511(b) states,

              § 2511. Grounds for involuntary termination

                                      ...

      (b)   Other considerations.--The court in terminating the rights
            of a parent shall give primary consideration to the
            developmental, physical and emotional needs and welfare
            of the child. The rights of a parent shall not be terminated


                                     -9-
J-A05007-22


            solely on the basis of environmental factors such as
            inadequate housing, furnishings, income, clothing and
            medical care if found to be beyond the control of the parent.
            With respect to any petition filed pursuant to subsection
            (a)(1), (6) or (8), the court shall not consider any efforts by
            the parent to remedy the conditions described therein which
            are first initiated subsequent to the giving of notice of the
            filing of the petition.

23 Pa.C.S.A. §§ 2511(b). The analysis under Section 2511(b)

      focuses on whether termination of parental rights would best
      serve the developmental, physical, and emotional needs and
      welfare of the child. As this Court has explained, [Section]
      2511(b) does not explicitly require a bonding analysis and the
      term “bond” is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent's emotional bond with his or her child
      is a major aspect of the [Section] 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

         In addition to a bond examination, the trial court can equally
         emphasize the safety needs of the child, and should also
         consider the intangibles, such as the love, comfort, security,
         and stability the child might have with the foster parent.
         Additionally, this Court stated that the trial court should
         consider the importance of continuity of relationships and
         whether any existing parent-child bond can be severed
         without detrimental effects on the child.

In re Adoption of J.N.M., 177 A.3d 937, 943-944 (Pa. Super. 2018) (citation

and original brackets omitted), appeal denied, 183 A.3d 979 (Pa. 2018). A

trial court may rely on a caseworker or social worker to determine the status

of and nature of a parent-child bond. J.N.M., 177 A.3d at 944 (holding, a trial

court “is not required by statute or precedent to order a formal bonding

evaluation be performed by an expert” (citation omitted)); see also In re


                                     - 10 -
J-A05007-22



C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (holding, a trial court must

“discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond” (citation

omitted)).

      It is well-established that this Court need only agree with the trial court

as to any one section of Section 2511(a), as well as Section 2511(b), in order

to affirm an order involuntarily terminating parental rights. C.D.R., 111 A.3d

at 1215, relying on In re B.L.W., 843 A.2d 380 (Pa. Super. 2004) (en banc),

appeal denied, 863 A.2d 1141 (Pa. 2004).

      In terminating Mother’s parental rights to H.C., the trial court set forth

the following 18 findings of fact in its August 31, 2021 amended order:

                              FINDINGS OF FACT

      1.     The subject child is [H.C.], [who was born in] December []
             2010.

      2.     The petitioner is [SCSCY] with an address of 75 Public
             Avenue, Montrose, Susquehanna County, Pennsylvania,
             18801.

      3.     [Mother was born in] July [] 1991[,] and [resided in]
             Lackawanna County, Pennsylvania[.]

      4.     [Father was born in] May [] 1986, and [his] address is
             unknown.

      5.     [] Father's parental rights [to H.C.] were terminated [by trial
             court order dated] September 30, 2020[, and entered
             October 5, 2020].

      6.     The minor child was found dependent [by the trial] court on
             August 11, 2016.




                                      - 11 -
J-A05007-22


       7.     The minor [child] has been in placement since [August
              2016,] and [] expressed that she would like to be adopted
              by her pre-adoptive foster parents.[2]

       8.     The minor has had six [] previous placements.

       9.     [] Mother has not shown significant progress towards
              alleviating the circumstances that necessitated placement.

       10.    [] Mother has not shown that she is able to maintain stable,
              consistent housing.

       11.    [] Mother has not maintained any ongoing [or] significant
              contact with the child since placement.

       12.    [] Mother has relocated to Missouri.

       13.    Pursuant to 23 Pa.C.S.A. § 2511(a)(2), grounds exist for
              involuntary termination of [] Mother's rights in that the
              repeated and continuous inability, neglect[,] and refusal of
              [] Mother to perform her parental duties [] caused the child
              to be without essential parental care, control[,] or
              subsistence necessary for her physical and mental

____________________________________________


2 As discussed more fully infra, H.C. wrote a letter to the trial court expressing,
inter alia, that she wished to be adopted by her foster family because “they
loved [her] and [she] loved them.” In that letter, H.C. indicated that, at the
time she wrote the letter, she was 9 years old and would be starting fourth
grade “next year.” These statements support the inference that the letter,
while undated, was written sometime after her 9th birthday, which occurred in
December 2019, and before the start of fourth grade in September 2020,
which is well before the termination hearing began in March 2021. Therefore,
H.C.’s preference was to be adopted.

Since no conflict existed between H.C.’s legal interests, which were
synonymous with her expressed preference to be adopted, and H.C.’s best
interests, which were to involuntarily terminate Mother’s parental rights and
to permit adoption, the appointment of the guardian ad litem as counsel
representing both the child’s legal interests and her best interests was
sufficient. See In re P.G.F., 247 A.3d 955, 964 (Pa. 2021) (stating that,
when a child’s best interests and legal interests do not conflict, the trial court
may appoint a single attorney to serve in the dual capacity of guardian ad
litem and legal counsel).


                                          - 12 -
J-A05007-22


            well-being, and the conditions and causes of the neglect and
            refusal cannot and will not be remedied by [] Mother.

      14.   The minor child has been removed from the care of [Mother]
            by the [trial] court or under a voluntary agreement with
            [SCSCY] for a period of at-least six [] months, the conditions
            which led to the removal or placement of the child continue
            to exist, the parent cannot or will not remedy those
            conditions within a reasonable period of time, the services
            or assistance reasonably available to the parent are not
            likely to remedy the conditions which led to the removal or
            placement of the child within a reasonabl[e] period of
            time[,] and termination of the parental rights would best
            serve the needs and welfare of the minor child.

      15.   [] Mother has not [] perform[ed] any parental duties for the
            minor child for a period in excess of six [] months.

      16.   [SCSCY] desires to terminate the parental rights of []
            Mother so that the minor child can be adopted by suitable
            persons, previously identified in the dependency matter.

      17.   [SCSCY] is willing and able to take continued custody of the
            minor child until adoption can be finalized.

      18.   To the best of [SCSCY’s] knowledge, [Mother] is not entitled
            to the benefits of the Soldiers' and Sailors' Civil Relief Act of
            1940, as amended 50 U.S.C.A. § 501, et seq.

Trial Court Amended Order, 8/31/21, at 1-3 (extraneous capitalization

omitted). The trial court supplemented its findings of fact as follows:

      Mother relocated to Missouri in [] December [] 2020[,] and has
      made little to no effort to communicate with [H.C.] since that time.
      [A SCSCY] caseworker [] has been involved with this matter since
      September [] 2018, when the matter was transferred to
      Susquehanna County, but [H.C.] has been in placement since
      August [] 2016.        [The SCSCY caseworker] noted minimal
      compliance and progress by Mother throughout the entirety of this
      matter. Because of Mother's minimal compliance, the supervised
      visitation schedule never changed throughout the years. [The
      caseworker] testified that when Mother resided locally, drug
      paraphernalia was found within the home. Dog urine and feces
      were present. There were accusations of domestic violence.

                                      - 13 -
J-A05007-22


     Mother was discharged from different medical providers for
     noncompliance. Mother relied on others to assist in paying bills.
     Mother relies on both marijuana and Xanax on a regular basis.

     Since [H.C.] has been in placement, Mother [] moved four [] times
     into four [] different school districts. Mother moved to Missouri in
     December [] 2020[,] and still resides there today. Mother []
     frequently had individuals with substance abuse problems living
     in her home. Mother participated in therapy where she worked on
     things such as patience, age-appropriate reactions, control,
     disciplinary methods[,] and communication. Mother has been
     discharged from numerous therapists for noncompliance.
     Mother's last visit with [H.C.] was on December 9, 2020. Mother
     never requested [tele]phone contact with [H.C.,] and [H.C.] did
     not wish to speak to Mother because [H.C.] was angry with her
     Mother for relocating to Missouri.

     Despite wanting to reunite with [H.C.], it is not Mother's intention
     to relocate back to Pennsylvania. Mother has several children but
     has physical custody of none of them. Mother has not been to [a]
     counseling [session] since moving to Missouri in December []
     2020. Mother is currently on Xanax, Hydroxyzine, Amitriptyline[,]
     and medical marijuana[.]

     When Mother told [H.C.] she was moving to Missouri during their
     last visit on December 9, 2020, the meeting did not end well.
     Sometime thereafter, [H.C.] mailed a handwritten letter to Mother
     inquiring whether Mother still loved her and asking Mother to
     respond by circling [“yes” or “no.”] Rather than responding
     [directly to H.C., Mother sent a text message via her cellular
     telephone to a SCSCY caseworker instructing the caseworker] to
     tell [H.C.] she circled [“yes.”] Mother [further instructed the
     caseworker to tell H.C. that] "she should put her big girl pants on
     and call [Mother.”] At the time, [the SCSCY caseworker] did not
     know about the letter. Once [the caseworker] became aware of
     the situation, [she] arranged a video conference [call,] in [] April
     [2021,] with Mother, [H.C.’s foster mother,] and [the caseworker]
     to discuss [Mother] writing a letter back to [H.C.] Mother wrote a
     letter to [H.C.] sometime in May [2021,] and[,] following the
     receipt of [the letter, H.C.] indicated to [the caseworker that] she
     did not want to have [future] contact with Mother. As of the June
     30, 2021 [termination] hearing, the last contact [the caseworker]
     had with Mother was on April 5, 2021[, for purpose of] the [video]
     conference [call] regarding the letter. Mother has not reached out
     regarding [H.C.] since that time.[FN2] Mother never consistently

                                    - 14 -
J-A05007-22


     reached out to [the caseworker] as it pertained to [H.C.] during
     [the caseworker’s] involvement in this matter.

        [Footnote 2:] Mother came to Pennsylvania in [] July
        []2021[,] for another proceeding and never attempted to
        contact [SCSCY] or [H.C. H.C.] saw Mother on the news
        and inquired to her foster parents why her Mother did not
        attempt to contact her.

     During the [termination] hearing [a clinical psychologist] testified
     as an expert in clinical psychology, which encompasses the
     diagnosis of severe pathology and trauma-related disorders. [The
     clinical psychologist] met with Mother on two [] occasions and[,]
     as a result, [] authored two [] evaluation reports dated October
     22, 2018[,] and June 29, 2020. Following the October 22, 2018
     evaluation, [the clinical psychologist] noted that Mother presented
     with characteristics of cluster B personality disorders and
     post-traumatic stress disorder [(“PTSD”)]. Personality disorder
     characteristics include the inability to consider the welfare of other
     individuals. During the evaluation that resulted in the June 29,
     2020 report, [the clinical psychologist] noted that the personality
     traits were still significant and that during the interview, Mother
     was manipulative and resistant.             Based upon [Mother’s]
     evaluation, [the clinical psychologist] had concerns regarding
     Mother's ability to appropriately parent, to exercise good parental
     judgment[,] and her accountability. Mother reported [] that she
     did not have any feelings toward [H.C.]

     [An] expert in social work and parent-child relationships
     [[“relationships expert”)]] worked with Mother from March 13,
     2020[,] until November 18, 2020[,] to observe Mother with [H.C.]
     approximately two [] times per week and to assist in relationship
     development. When asked to describe her observations with
     Mother and [H.C., the relationships expert] stated that Mother
     displayed inabilities to set boundaries with [H.C.] and their
     relationship was one of friendship rather than mother and child.
     During a [] meeting with Mother, [which was conducted via
     advanced communication technology, the relationships expert]
     reported that Mother was grinding marijuana and Mother
     defended her actions by stating she had a medical marijuana card.
     Mother is on medical marijuana for long term effects of staying on
     Xanax. [The relationships expert] further testified that Mother has
     difficulty with her coping skills, has anger issues, [demonstrates]
     an inability to set rules and boundaries[,] and [has] an inability to
     use age-appropriate language.

                                    - 15 -
J-A05007-22


      [H.C.] was a different child when meeting individually with [the
      relationships expert] than when Mother was present. [H.C.] views
      herself as the caretaker of her Mother. [H.C.] had a fear of
      Mother's rejection, anger[,] and how her Mother would respond if
      she was open and honest. Mother has [spoken negatively about
      H.C.’s] foster mother in front of [H.C.]

      [H.C.] has been in foster care for approximately [63] months,
      almost half of her life. [H.C.] resides in a stable home. She has
      friends. She desires to stay with her foster parents, whom she
      calls mom and dad, and with whom she is bonded. [H.C.’s] foster
      parents wish to adopt her[,] and [H.C.] wants to be adopted by
      her foster [parents]. [H.C.] has been in the same placement for
      approximately five [] years.

Trial Court Supplemental Opinion, 4/7/22, at 3-7 (record citations omitted).

      In her first and fourth issues, Mother challenges the trial court’s

determinations under Section 2511(a)(2), arguing that the trial court failed to

consider evidence of a “long-term pattern of sexual harassment and sexual

assault of Mother in person and via social media” by Mother’s former attorney,

who was appointed by the trial court to represent Mother in this matter.

Mother’s Brief at 20.   Mother asserts that the trial court erred in finding

sufficient grounds for termination under Section 2511(a)(2) despite Mother’s

credible evidence of “receiving intensive mental health treatment after being

victimized by [her former attorney], visiting [H.C.] over a hundred times,

taking actions to be reunited with [H.C.] by complying with the family service

plan[,] and attempting to maintain a meaningful relationship with [H.C.]” Id.

at 21 (extraneous capitalization omitted).

      SCSCY asserts, and the guardian ad litem agrees, that, during H.C.’s

placement, “Mother has never been fully involved or demonstrated an ability


                                    - 16 -
J-A05007-22



to appropriately parent [H.C.]” SCSCY’s Brief at 19-20; see also Guardian

Ad Litem’s Brief at 2-3.

       In terminating Mother’s parental rights under, inter alia, Section

2511(a)(2), the trial court found that Mother failed to meet her parental duties

towards, and the needs of, H.C. Trial Court Supplemental Opinion, 4/7/22, at

7. The trial court stated that, since moving to Missouri in December 2020,

Mother has made no effort to provide for H.C. and has had no communication

with H.C. Id. The trial court noted, inter alia, that Mother failed to conduct

her life in a fashion that provided a safe environment for H.C., was discharged

from   the   care   of   numerous   medical   providers   and   therapists   for

noncompliance, indicated that she did not intend to relocate back to

Pennsylvania, maintained a relationship with H.C. that was one of friendship

rather than mother-child, and reported that she did not have feelings toward

H.C. Id. at 3-6. The trial court found that despite having over five years to

remedy the situation that caused H.C.’s placement, and to repair her

relationship with H.C., Mother “failed to put forth anything more than minimal

efforts” and continued to exhibit instability and inconsistency with regard to

H.C. Id. at 7.

       A clinical psychologist who evaluated Mother in October 2018, reported

concerns about Mother’s ability to exercise good parental judgment and




                                     - 17 -
J-A05007-22



appropriately parent H.C.3 N.T., 3/1/21, at 29. These concerns remained

unchanged after further observations by the clinical psychologist in June 2020.

Id.   In the October 22, 2018 psychological evaluation report, the clinical

psychologist authored the following diagnostic impression of Mother:

       Based on the present evaluation of [Mother], there were
       significant concerns identified with respect to her ability to provide
       for the welfare of [H.C. These] concerns include psychological
       dysfunction[,] as well as impaired social and personal judgment.
       [Mother] appears to exhibit symptoms considered under the
       Cluster B category of personality disorders to include antisocial
       personality disorder [and] borderline personality disorder, as well
       as symptoms associated with anxiety related disorders to include
       [PTSD. Mother] presented with a pattern of unstable and intense
       interpersonal relationships which seem to mirror a theme of
       alternating between extremes of idealization and devaluation. Her
       relationship with her mother[,] as well as intimate partners[,]
       exhibits this pattern. She presents with instability of affect in
       terms of intense periods of anxiety, depression, anger [or]
       hostility, and social withdraw. [Mother] exhibits what appears to
       be stress[-]related paranoid ideation.         She seems to lack
       emotional investment in relationships and lacks personal [and]
       social judgment.       [Mother] is remarkably intelligent which
       contributes to her ability to manipulate others in a manner that
       she has a tendency to play the victim for personal gain. This is
       not an uncommon characteristic of individuals with personality
       disorders. While [Mother] clearly [] experienced adversities in her
       life such as dealing with her mother's mental health issues and
       becoming a mother herself at a young age, she presents with clear
       concerns at this present time. It is not denied that [Mother] has
       had traumatic experiences in her life[,] however[,] the details and
       circumstances are suspect.         Her relationship[] with [H.C.]
       appear[s] to be somewhat superficial in that she lacked emotional
       reaction as she described separation from [H.C.] She was much
       more focused on the perceived violations of [SCSCY] against her
       [than] on the loss [and] separation from [H.C. Mother] displays
____________________________________________


3 The trial court admitted the clinical psychologist as an expert in the field of
clinical psychology. N.T., 3/1/21, at 21.


                                          - 18 -
J-A05007-22


       gross impairment in the areas of personal and social judgment.
       She lacks an understanding of the potential deleterious effects
       that her decisions have made on [H.C.’s] emotional and physical
       needs.

N.T., 3/1/21, at Exhibit 2 (extraneous capitalization omitted).4 In finding at

the conclusion of the June 2020 evaluation that significant concerns continued

to exist regarding Mother’s “ability to provide for the welfare of [H.C.]

particularly in light of the lack of observable and measurable change in

treatment and according to SCSCY[,]” the clinical psychologist stated,

       [Mother] has been reportedly in therapy[,] however[,] it is difficult
       to determine what she [] addressed in therapy as there is no
       report on the specific goals she was working on and how her
       progress was measured or determined. To [Mother’s] great
       credit, she was able to identify what triggers her anger[,] and she
       is able to report several strategies to deal with her emotions. This
____________________________________________


4 We note that certain SCSCY exhibits admitted at the termination hearing are
not part of the certified record but do appear in the supplemental reproduced
record filed by SCSCY with this Court on December 29, 2021. Generally, we
may not consider documents contained in the reproduced record. One
exception permits our consideration of such documents when the documents
have been submitted to the trial court and the accuracy of the reproduction
has not been disputed by the parties. El-Gharbaoui v. Ajayi, 260 A.3d 944,
965 (Pa. Super. 2021) (stating, “[g]enerally, we may not consider documents
contained in the reproduced record if they were never filed with the trial court”
or if the accuracy of the documents is disputed); see also Commonwealth
v. Brown, 52 A.3d 1139, 1145 n.4 (Pa. 2012) (stating, documents contained
in the reproduced record may be considered if they have been submitted to
the trial court and the accuracy of the reproduction is not disputed).

Here certain exhibits were admitted as evidence during the termination
hearing (see N.T., 3/23/21, at 85) and neither Mother nor the guardian ad
litem have objected to the accuracy of the reproduction of the exhibits
contained in SCSCY’s supplemental filing. Therefore, we will consider the
exhibits and will reference them by exhibit numbers as gleaned from a review
of the termination hearing transcript.


                                          - 19 -
J-A05007-22


      is good progress[,] however[,] she continues to report problems
      with anger reactivity. She harbors a great deal of hostility toward
      her caseworker which she seems to focus on more [so] than []
      what she needs to do to comply and spend quality time with [H.C.]
      and foster a connection in the hopes of reunification.

      [Mother] historically attempted to manipulate the evaluation
      process. During the last interview[,] she claimed she could not
      [read] the assessment to complete it[,] so a friend had to come
      and bring her glasses. The first attempt to reevaluate her
      presented with scheduling difficulties on [Mother’s part] and then
      when it was scheduled, she did not attend and said she lost power
      in her home. On the date of the current evaluation[,] she stated
      that she had [methicillin-resistant staphylococcus aureus] with a
      fever and demanded that [H.C.] come into the evaluation. This is
      a clear example of the manipulative behavior pattern [in which]
      she tends to engage. In the moment[,] it is believed that [Mother]
      thinks that these are valid issues[,] however[,] after she is
      confronted[,] she seems to ultimately comply and participate.

      The results of the [evaluation tests] were overall consistent with
      the last evaluation. Some differences were her level of depression
      reported [] was lower but her anxiety and somatoform symptoms
      were higher. [The evaluation results] indicated that she may have
      attempted to be deceptive or tried to present herself in a more
      positive light. This may have been due to the length of time it
      took her to complete the test or possibly her anxiety. All in all[,]
      however[,] the results were consistent in terms of supporting a
      Cluster B personality disorder. She presents with an overall
      pattern of manipulative tendencies, interpersonal hostility,
      difficulty managing her reactivity, [and] a tendency to avoid
      emotionally intimate relationships. Further [Mother] seems to
      manifest most of her anxiety and stress physically. She endorsed
      a significant number of symptoms related to somatoform disorder
      in both assessments[,] as well as in her self[-]report during the
      interview.

      [Mother] continues to endorse items related to PTSD and trauma
      therapy continues to be recommended in addition to anger
      management.

Id. at Exhibit 3.




                                     - 20 -
J-A05007-22



       A relationships expert testified that she observed the interaction

between Mother and H.C. during the period of March 2020, through November

2020.5    Id. at 82.     The relationships expert described the bond between

Mother and H.C. as one of friendship, rather than mother-child. Id. at 84.

The relationships expert stated, inter alia, that Mother possessed an inability

to set boundaries with H.C., that she lacked any form of coping skills

necessary to deal with her emotions and difficult situations, she got angry

very easily, and she did not know how to control that anger. Id. at 85. The

relationships expert expressed that Mother’s ability to parent full-time was

“non-existent” and this inability to parent full-time remained constant

throughout the period of observation with no change despite the counseling

and resources Mother received. Id. at 91-92, 114.

       A SCSCY caseworker testified that H.C.’s placement was initially due to

Mother’s incarceration and H.C.’s grandmother’s inability to care for the child.

Id. at 124.       Once Mother was released from incarceration, placement

continued, the caseworker explained, because Mother did not have adequate

housing. Id. at 125. Mother had been directed to maintain stable housing,

obtain mental health treatment, attain financial stability for herself and H.C.,

avoid situations that may lead to domestic violence, remain drug-free, and

maintain a drug-free living environment. Id. At the initial permanency review

____________________________________________


5The trial court admitted the relationships expert as an expert in social work
and parent-child interaction. N.T., 3/1/21, at 81.


                                          - 21 -
J-A05007-22



hearing, Mother received a “minimal compliance, minimum progress”

assessment in terms of meeting her assigned goals, which resulted in limited,

supervised visitation with H.C. Id. at 119-120. The caseworker explained

that because Mother continued to demonstrate “minimum compliance” and

“minimum progress” at subsequent permanency hearings, Mother’s visitation

with H.C. remained supervised and limited in duration.       N.T., 6/30/21, at

98-99. The caseworker testified that SCSCY has “not seen significant progress

or compliance from [Mother] that she can provide day in day out care for

[H.C.]” N.T., 3/23/21, at 15. The caseworker explained that Mother’s housing

situation, financial solvency, and mental health issues continue to remain a

concern. Id. at 16-20.

       A mental health expert, who began seeing Mother as a mental health

patient in April 2019, and who continued Mother’s treatment through the time

of the termination hearing, testified on Mother’s behalf. Id. at 93. This mental

health expert interacted with Mother via virtual tele-medicine sessions once

Mother relocated to Missouri in December 2020.6 Id. at 93. The mental health

expert stated that, while living in Missouri, Mother made significant progress

with her life, having, inter alia, lost weight, obtained employment, and

established living arrangements with her paramour, whom she lived with while

residing in Pennsylvania. Id. 119-121. The mental health expert opined that
____________________________________________


6 The trial court admitted the mental health expert as an expert in mental
health trauma therapy with an emphasis on clinical psychology. N.T.,
3/23/21, at 92-93.


                                          - 22 -
J-A05007-22



Mother was “one hundred percent capable and willing to raise [H.C.]

appropriately.”   Id. at 126.   On cross-examination, however, the mental

health expert acknowledged that her assessment of Mother’s “significant

improvements” was based upon Mother’s self-reporting to the expert during

their virtual treatment sessions, as the mental health expert was located in

Pennsylvania and Mother resided in Missouri. Id. at 130-131. The mental

health expert stated that she accepted the findings of the clinical psychologist

who evaluated Mother in October 2018, and again in June 2020, including the

finding that Mother “tends to manipulate the [mental health evaluation and]

testing process[.]” Id. at 133. The mental health expert admitted she never

observed Mother interact with H.C. so her assessment that Mother’s parenting

skills improved was based solely on Mother’s self-reporting. Id. at 134-135.

      Mother testified that, in Missouri, she maintains a house with her

paramour and has her own means of transportation. N.T., 6/30/21, at 29-30.

Mother acknowledged that, in Missouri, she obtained a job for about two

months on a probationary basis but that she was no longer employed due to

the time she was absent from her job to resolve her legal issues. Id. at 11.

Mother testified that, while still living in Pennsylvania, she stopped attending

H.C.’s parent-teacher conferences and academic and extracurricular activities

at H.C.’s school because H.C.’s foster mother “did not feel comfortable with”

Mother attending.    Id. at 44-45.   Mother disagreed with the relationships

expert’s assessment that Mother lacked any form of coping skills, stating,

instead, that she learned “dozens of different coping skills” that she uses

                                     - 23 -
J-A05007-22



“almost every hour” in her day-to-day life.      Id. at 48-51.   Mother further

stated that the clinical psychologist, who evaluated her in 2018, and 2020,

received information regarding Mother prior to the evaluations and that the

clinical psychologist had “already made her decisions about [Mother] – her

opinions about [Mother]” prior to meeting with Mother and conducting the

evaluations. Id. at 55. When asked if Mother would relocate to Pennsylvania

in order to reunite with H.C., Mother testified that it was not her intention to

relocate to Pennsylvania but that she would “do anything and everything I can

to be reunited with [H.C.]” Id. at 58, 82, 87.

      Mother acknowledged that, as of the June 30, 2021 termination hearing,

Mother’s last visit with H.C. occurred on December 9, 2020. Id. at 58. Some

time after Mother moved to Missouri, H.C. wrote a letter to Mother asking if

Mother still loved her and asked Mother to circle “yes” or “no” in her reply to

H.C. Id. at 60, 88; see also N.T, 3/23/21, at 25. Mother did not reply directly

to H.C. because, as Mother explained, “pretty much everything I’ve done so

far has been twisted[.]” N.T., 6/30/21, at 64. Instead, Mother sent a cellular

text message to the SCSCY caseworker, which stated as follows:

      I want to talk to my daughter and I’m getting irritated with the
      situation. Tell [H.C.] that I said “I circled YES and there[ are]
      other important things I need to discuss with her so she should
      put her big girl pants on and call me.[”]

      Also[, I am] rather sick of hearing your response [(referring to the
      caseworker)]. I want HERS in her real words this time. I’m not
      fond of her high[-]pitched squeaky words. Thanks.

Id.; see also N.T., 3/23/21, at Exhibit 5 (Text Message Screenshots).


                                     - 24 -
J-A05007-22



      Based upon our review of the record, we discern no abuse of discretion

by the trial court in finding sufficient grounds to terminate Mother’s parental

rights to H.C. under Section 2511(a)(2). The record supports the trial court’s

findings that Mother failed to perform her parental duties and failed to meet

the needs of H.C. and that during the more than five years H.C. has been in

placement,    Mother   put   forth   only   minimal   efforts   to   remedy   the

circumstances.   The clinical psychologist, relationships expert, and SCSCY

caseworker all testified that, during the period in which they evaluated,

observed, or interacted with Mother, Mother failed to demonstrate significant

improvement in addressing her housing and financial needs, as well as

addressing her mental health needs, including, inter alia, developing coping

skills for confronting life’s challenges in order to provide a stable and

consistent environment for H.C. While Mother testified that she developed

coping skills and would do anything necessary to reunite with H.C., the trial

court found, and the record supports, that when H.C. asked Mother to state

whether Mother still loved her, yes or no, Mother chose to send a message to

a SCSCY caseworker and then asked the caseworker to inform H.C. to “put

her big girl pants on” and call Mother. Contrary to her affirmative parental

obligation, Mother did not contact H.C. directly. See S.P., 47 A.3d at 828

(noting a parent’s affirmative duty to “love, protect[,] and support [the] child

and to make an effort to maintain communication and association with that

child”). Therefore, we find no abuse of discretion or error of law on the part




                                     - 25 -
J-A05007-22



of the trial court in concluding that sufficient grounds existed to terminate

Mother’s parental rights to H.C. under Section 2511(a)(2)

     In her second and fifth issues, Mother challenges the trial court’s finding

that termination of Mother’s parental rights was in the best interest of H.C.

under Section 2511(b). Mother’s Brief at 21-24. Mother asserts that there is

a “strong bond and attachment between Mother and” H.C., citing as an

example a card H.C. sent to Mother “where [H.C.] stated she loved Mother

[and] asked if Mother still loved [H.C.] even though they had not visited in

person since December 2020.” Id. at 23. Mother contends that maintaining

H.C.’s contact with Mother “best serves [H.C.’s] needs and welfare[.]” Id. at

23-24.

     The trial court found that Mother’s relationship with H.C. was “one of

friendship rather than mother and child.” Trial Court Supplemental Opinion,

4/7/22, at 6. The trial court further found that H.C. “views herself as the

caretaker of her Mother” and has “a fear of Mother’s rejection, anger[,] and

how [] Mother would respond if [H.C.] was open and honest” with Mother. Id.

In finding that termination of Mother’s parental rights, and, thereby,

permitting H.C. to be adopted by her foster parents, was in the best interest

of H.C., the trial court noted that H.C. “resides in a stable home[,] has

friends[,] and desires to stay with her foster parents, whom she calls mom

and dad, and with whom she is bonded.” Id. at 7.

     The relationships expert testified that, during her observations of Mother

and H.C. together versus H.C. alone, she noted that H.C. “was a different

                                    - 26 -
J-A05007-22



person” when she was not with Mother. N.T., 3/1/21, at 86. Upon inquiry,

H.C. explained to the relationships expert that

        she felt she had to act a certain way around [Mother]. She felt
        that she could not be herself because [Mother] wouldn’t accept
        her and that she was unable to speak with [Mother] about
        anything that bothered her about the relationship out of fear of
        [Mother’s] anger or rejection.

Id. at 87. The relationships expert stated that H.C. felt she was responsible

for Mother, that she was the caretaker of Mother, worrying about where

Mother was living, how Mother’s relationship with her paramour was going,

and whether Mother was financially stable.7 Id. H.C. described her life with

her current foster family as a “stable home,” referred to her foster parents as

mom and dad, and indicated that she wanted to remain with her foster family.

Id. at 88.

        The SCSCY caseworker stated that, despite her efforts to initiate

communication between Mother               and H.C., H.C. has        not wanted to

____________________________________________


7   H.C. wrote a letter to the trial court that stated as follows:

        My name is [H.C.] and I am 9 years old. I will be going into
        [fourth] grade next year. I have lived with [my foster family]
        since I was [five]. I like living with them too. They are my family.
        I like my school and friends. I love my mom [(referring to
        Mother)] too. I’m not sure [Mother] can take care of me. I don’t
        want to go through this again. When I see [Mother,] I just know
        something is wrong but she won’t tell me. I worry about
        [Mother’s] boyfriends and I don’t trust them. She moves on from
        them for a reason. I want [my foster family] to adopt me because
        they love me and I love them.

N.T., 3/23/21, at Exhibit 6.

                                          - 27 -
J-A05007-22



communicate with Mother, either virtually over the internet or via telephone,

since Mother relocated to Missouri. N.T., 3/23/21, at 26. In an in-camera

interview of H.C. conducted by the trial court, with only the guardian ad litem

present, H.C. stated that she thought it was better for both parties that Mother

moved to Missouri and that she did not want to see or talk to Mother. N.T.,

7/1/21, at 20-21. H.C. explained that if she returned to living with Mother,

she was more likely to be in danger because, inter alia, Mother had a firearm,

and that she would not be in danger if she continued to live with her foster

family. Id. at 25, 27.

      Based upon our review of the record, we find clear and convincing

evidence to support the trial court’s conclusion that termination of Mother’s

parental rights to H.C. serves the best interest of the child. The evidence

supports that, while a limited bond may exist between Mother and H.C., that

bond is one of friendship in which H.C. assumes the role of “the parent”

expressing worry and concern over Mother’s well-being and stability.

Conversely, Mother, when given the opportunity to communicate directly with

H.C., chose instead to communicate via text messaging with the SCSCY

caseworker, telling the caseworker to convey a message to H.C. to put on her

“big girl pants” and call Mother.    H.C. has a strong bond with her foster

parents, having spent more than half of her life in their care, and her foster

parents are in the best position to provide a stable home and continuous

parental care to H.C. Mother, on the other hand, after more than five years

of receiving services and assistance, continues to put forth minimal efforts

                                     - 28 -
J-A05007-22



and achieve minimal progress towards reuniting with H.C.             Therefore, we

discern no abuse of discretion or error of law on the part of the trial court in

concluding that termination of Mother’s parental rights to H.C. is in the best

interest of the child.

        Order affirmed.8



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/17/2022




____________________________________________


8   In light of our disposition in this matter, Mother’s third issue is moot.


                                          - 29 -